DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-12, 17-19 of U.S. Patent No. 10,951,315. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are merely a broad version of said claims of the U.S. Patent No. 10,951,315 are therefore obvious over said claims of the U.S. Patent No. 10,951,315.
Claim 1 of Application no. 17/202,241
Claim 1 of US 10,951,315
An electro-optic system, the electro-optic system comprises: an input port 
that is configured to receive a bandpass signal that conveys information;  
wherein the bandpass signal is a radio frequency (RF) signal;  an optical 
carrier source that is configured to generate an optical carrier signal having 
an optical carrier frequency;  at least one electrical bias circuit that is configured to generate at least one electrical bias signal;  an electro-optic modulation circuit that is linear at the optical field;  a manipulator that is configured to (a) receive the at least one electrical bias signal and the bandpass signal, (b) generate, based on the at least one electrical bias signal and the bandpass signal, at least one modulating signal;  wherein the electro-optic modulation circuit is configured to modulate the optical carrier by the at least one modulating signal to provide an output optical signal that comprises at least one optical pilot tone and at least one optical sideband that conveys the information.
An electro-optic system, the electro-optic system comprises: an input port that is configured to receive a bandpass signal that conveys information;  
wherein the bandpass signal is a radio frequency (RF) signal;  an optical 
carrier source that is configured to generate an optical carrier signal having 
an optical carrier frequency;  at least one electrical bias circuit that is configured to generate at least one electrical bias signal;  an electro-optic modulation circuit that is linear at the optical field;  a manipulator that is configured to (a) receive the at least one electrical bias signal and the bandpass signal, (b) generate, based on the at least one electrical bias signal and the bandpass signal, at least one modulating signal;  wherein the electro-optic modulation circuit is configured to modulate the optical carrier by the at least one modulating signal to provide an output optical signal that comprises at least one optical pilot tone and at least one optical sideband that conveys the information;

and wherein the bandpass signal is an analog 
radio frequency bandpass signal, wherein the manipulator comprises (a) a 
splitter for splitting the bandpass signal to a first signal and a second 
signal;  (b) an analog Hilbert filter that is configured to apply a Hilbert 
transform on the second signal to provide a Hilbert-transformed signal;  (c) at 
least one bias circuit that is configured to add at least one direct current 
(DC) bias signal to at least one of the first signal and the 
Hilbert-transformed signal thereby providing a first modulating signal and a 
second modulating signal: wherein the electro-optical modulator is configured 

provide an output optical signal that has an asymmetric spectrum round the 
optical carrier frequency.


	Regarding claim 2, Nazarathy discloses wherein the manipulator is 
configured to (a) generate a first modulating signal in response to the 
bandpass signal, (b) generate a second modulating signal in response to a 
Hilbert-transformed signal (see claim 5).
 	Regarding claim 3, Nazarathy discloses wherein the manipulator is 
configured to generate at least one of the first modulating signal and the 
second modulating signal also in response to at least one bias signal (see claim 6).
 	Regarding claim 4, Nazarathy discloses
4.  The electro-optic system according to claim 3 wherein the at least one bias 
signal is at least one direct current (DC) bias signal (see claim 2).
 	Regarding claim 5, Nazarathy discloses wherein the manipulator is 
configured to generate the first modulating signal also in response to a first 
bias signal, and to generate the second modulating signal also in response to a 
second bias signal (see claim 6).
 	Regarding claim 6, Nazarathy discloses wherein the bandpass signal 
is an analog radio frequency bandpass signal (see claim 3).
 	Regarding claim 7, Nazarathy discloses wherein the bandpass signal 

 	Regarding claim 8, Nazarathy discloses wherein the manipulator is 
configured to (a) generate the first modulating signal in response to the 
bandpass signal and to a first direct current (DC) bias signal, and (b) 
generate the second modulating signal in response to a Hilbert-transformed 
signal (see claim 6).
 	Regarding claim 9, Nazarathy discloses wherein the manipulator is 
configured to (a) generate the first modulating signal in response to the 
bandpass signal and to a first direct current (DC) bias signal, and (b) 
generate the second modulating signal in response to a Hilbert-transformed 
signal and to a second direct current (DC) bias signal (see claim 6).
 	Regarding claim 10, Nazarathy discloses wherein the manipulator is 
configured to (a) generate the first modulating signal in response to the 
bandpass signal and to a first direct current (DC) bias signal, and (b) 
generate the second modulating signal in response to a Hilbert-transformed 
signal and to a second direct current (DC) bias signal (see claim 6).
 	Regarding claim 11, Nazarathy discloses wherein the manipulator is 
configured to (a) generate the first modulating signal in response to the 
bandpass signal and to a first sinusoidal bias signal, and (b) generate the 
second modulating signal in response to a Hilbert-transformed signal (see claim 7).
 	Regarding claim 12, Nazarathy discloses wherein the manipulator is 
configured to (a) generate the first modulating signal in response to the 
bandpass signal and to a first sinusoidal bias signal, and (b) generate the 

second sinusoidal bias signal (see claim 7).
 	Regarding claim 13, Nazarathy discloses wherein the manipulator 
comprises a splitter that is configured to split the bandpass signal to the 
first signal and to the second signal (see claim 1).
 	Regarding claim 14, Nazarathy discloses wherein the electro-optical 
modulator is configured to receive the at least one modulating signal and to 
output an output optical signal that has an asymmetric spectrum around the 
optical carrier frequency (see claim 1).
 	Regarding claim 15, Nazarathy discloses wherein the output optical 
signal has only a single optical pilot tone (see claim 1).
 	Regarding claim 16, Nazarathy discloses wherein the at least one 
modulating signal comprises a first modulating signal and a second modulating 
signal (see claim 9).
 	Regarding claim 17, Nazarathy discloses wherein the manipulator is 
configured to generate at least one of the first modulating signal and the 
second modulating signal also in response to at least one bias signal (see claim 9).
 	Regarding claim 18, Nazarathy discloses wherein the at least one 
electrical bias circuit is configured to generate a sinusoidal signal;  wherein 
the modulator comprises: a first splitter that is configured to split the 
sinusoidal signal to a first sinusoidal signal and a second sinusoidal signal;  
a second splitter that is configured to split the bandpass signal to a first 
signal and a second signal;  a phase shifter that is configured to introduce a 

a first adder for adding the first signal to the first sinusoidal signal to 
provide a first modulating signal;  a second adder for adding the phase-shifted 
signal to the second signal to provide a second modulating signal;  and wherein 
the electro-optical modulator is an in-phase quadrature (IQ) modulator that is 
configured to modulate the optical carrier with the first and second modulating 
signals (see claims 1, 18).
 	Regarding claim 19, Nazarathy discloses wherein the at least one 
electrical bias circuit is configured to generate a sinusoidal signal;  wherein 
the modulator comprises: a first splitter that is configured to split the 
sinusoidal signal to a first sinusoidal signal and a second sinusoidal signal;  
a second splitter that is configured to split the bandpass signal to a first 
signal and a second signal;  a phase shifter that is configured to introduce a 
phase shift in the second sinusoidal signal to provide a phase-shifted signal;  
a first adder for adding the first signal to the first sinusoidal signal to 
provide a first modulating signal;  a second adder for adding the phase-shifted 
signal to a signal that is an opposite to the second signal to provide a second 
modulating signal;  and wherein the electro-optical modulator is an in-phase 
quadrature (IQ) modulator that is configured to modulate the optical carrier 
with the first and second modulating signals (see claims 1, 18).
 	Regarding claim 20, Nazarathy discloses wherein the bandpass signal 
is a digital bandpass signal that comprises an in-phase signal and a quadrature 
signal;  wherein the manipulator comprises: a reconstruction circuit that is 

quadrature signal;  an adder for adding to the complex signal a cosinusoidal 
signal to provide an adder output signal;  at least one digital to analog 
converter that is configured to generate a first modulating signal and a second 
modulating signal by digital to analog conversion of the adder output signal 
and of a sinusoidal signal to provide a first modulating signal and a second 
modulating signal;  and wherein the electro-optical modulator is configured to 
modulate the optical carrier by the first and second modulating signals to 
provide an output optical signal that has an asymmetric spectrum around the 
optical carrier frequency (see claims 1, 12).
 	Regarding claim 21, Nazarathy discloses wherein the bandpass signal 
is a digital bandpass signal that comprises an in-phase signal and a quadrature 
signal;  wherein the manipulator comprises: a reconstruction circuit that is 
configured to reconstruct a complex signal from the in-phase signal and a 
quadrature signal;  a splitter for splitting the complex signal to a first 
signal and a second signal;  a first adder for adding the first signal to a 
cosinusoidal signal to provide a first adder output signal;  a second adder for 
adding the second signal to a sinusoidal signal to provide a second adder 
output signal;  at least one digital to analog converter that is configured to 
generate a first modulating signal and a second modulating signal by digital to 
analog conversion of the first adder output signal and the second adder output 
signal to provide a first modulating signal and a second modulating signal;  
and wherein the electro-optical modulator is configured to modulate the optical 

signal that has an asymmetric spectrum around the optical carrier frequency (see claims 1, 17).
 	Regarding claim 22, Nazarathy discloses wherein the at least one 
electrical bias circuit is configured to generate a sinusoidal signal;  wherein 
the modulator comprises: a splitter that is configured to split the bandpass 
signal to a first signal and a second signal;  an analog Hilbert filter that is 
configured to apply a Hilbert transform on the second signal to provide a 
second modulating signal;  a first adder for adding the first signal to the 
sinusoidal signal to provide a first modulating signal;  wherein the 
electro-optical modulator is an in-phase quadrature (IQ) modulator that is 
configured to modulate the optical carrier with the first and second modulating 
signals (see claims 1, 17).
 	Regarding claim 23, Nazarathy discloses wherein the at least one 
electrical bias circuit is configured to generate a cosinusoidal signal;  
wherein the modulator comprises: a splitter that is configured to split the 
bandpass signal to a first signal and a second signal;  wherein the first 
signal is a first modulating signal;  an analog Hilbert filter that is 
configured to apply a Hilbert transform on the second signal to provide a 
Hilbert-transformed signals;  a first adder for adding the Hilbert-transformed 
signal to the cosinusoidal signal to provide a second modulating signal;  
wherein the electro-optical modulator is an in-phase quadrature (IQ) modulator 
that is configured to modulate the optical carrier with the first and second 

 	Regarding claim 24, Nazarathy discloses wherein the at least one 
electrical bias circuit is configured to generate a cosinusoidal signal;  
wherein the modulator comprises: a first splitter that is configured to split 
the bandpass signal to a first signal and a second signal;  a second splitter 
that is configured to split the cosinusoidal signal to a first cosinusoidal 
signal and a second cosinusoidal signal;  an analog Hilbert filter that is 
configured to apply a Hilbert transform on the second signal to provide a 
Hilbert-transformed signal;  a first adder for adding the first signal and the 
first cosinusoidal signal to provide a first modulating signal;  a second adder 
for adding the Hilbert-transformed signal to second cosinusoidal signal to 
provide a second modulating signal;  wherein the electro-optical modulator is 
an in-phase quadrature (IQ) modulator that is configured to modulate the 
optical carrier with the first and second modulating signals (see claims 1, 18).
 	Regarding claim 25, Nazarathy discloses wherein the bandpass signal 
is a digital bandpass signal that comprises an in-phase signal and a quadrature 
signal;  wherein the manipulator comprises: a splitter that is configured to 
(i) split the in-phase signal to a first in-phase signal and a second in-phase 
signal;  and (ii) split the quadrature signal to a first quadrature signal and 
a second quadrature signal;  a reconstruction circuit that is configured to 
reconstruct a complex signal from the first in-phase signal and the first 
quadrature signal;  a digital Hilbert filter that is followed by an adder, 
wherein the digital Hilbert filter is configured to apply a Hilbert transform 

signals that are added by the adder to provide a Hilbert-transformed signal;  
at least one bias circuit that is configured to add at least one cosinusoidal 
bias signal to at least one of the complex signal and the Hilbert-transformed 
signal;  at least one digital to analog converter that is configured to 
generate a first modulating signal and a second modulating signal by digital to 
analog conversion of a biased or an unbiased complex signal, and a biased or 
unbiased Hilbert-transformed signal to provide a first modulating signal and a 
second modulating signal;  and wherein the electro-optical modulator is 
configured to modulate the optical carrier by the first and second modulating 
signals to provide an output optical signal that has an asymmetric spectrum 
around the optical carrier frequency (see claims 1, 19).
 	Regarding claim 26, Nazarathy discloses a receiver that is configured to receive a representation of the output optical signal and to generate a reconstructed bandpass signal that represents the bandpass signal;  wherein the received comprises a direct detection circuit for converting the representation of the output optical signal to an electronic signal (see claims 1, 11).
 	Regarding claim 27, Nazarathy discloses wherein the direct 
detection circuit comprises a coherent hybrid circuit that is configured to (a) 
receive the representation of the output optical signal and a local oscillator 
signal, and to (b) process the representation of the output optical signal and 
output (i) a first polarization in-phase component of the representation of the 
output optical signal, (ii) a second polarization in-phase component of the 

quadrature component of the representation of the output optical signal, and 
(iv) a second polarization quadrature component of the representation of the 
output optical signal (see claims 1, 12).
 	Regarding claim 28, Nazarathy discloses at least one squerer that is configured to calculate a square of each one of the (i) first polarization in-phase component of the representation of the output optical signal, (ii) second polarization in-phase component of the representation of the output optical signal, (iii) first polarization quadrature component of the representation of the output optical signal, and 
(iv) second polarization quadrature component of the representation of the 
output optical signal (see claims 1, 12).
 	Regarding claim 29, Nazarathy discloses at least one filter that is configured to filter each one of the (i) first polarization in-phase component of the representation of the output optical signal, (ii) second polarization in-phase component of the representation of the output optical signal, (iii) first polarization quadrature component of the representation of the output optical signal, and (iv) second polarization quadrature component of the representation of the output optical signal (see claims 1, 12).
 	Regarding claim 30, Nazarathy discloses at least one squarer that is configured to calculate a square of filtered versions of each one of the (i) first polarization in-phase component of the representation of the output optical signal, (ii) second polarization in-phase component of the representation of the output optical signal, (iii) first polarization 
quadrature component of the representation of the output optical signal, and 
(iv) second polarization quadrature component of the representation of the 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 4, 6, 8-10, 14, 16, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US 2007/0019968 in view of Le Taillandier De Gabory US 2015/0050030.
Regarding claim 1, Hashimoto et al. discloses in Fig. 4, an electro-optic system, the electro-optic system comprises:
an input port (i.e., the port that receive RF input signal RFa, RFs ) that is configured to receive a bandpass signal that conveys information wherein the bandpass signal is a radio frequency (RF) signal;
an optical carrier signal having an optical carrier frequency (i.e., Incident optical wave);

an electro-optic modulation circuit 1 that is linear at the optical field;
a manipulator (i.e., the Mach-Zehnder modulator) that is configured to (a) receive the at least one electrical bias signal DCa, DCs, DCc and the bandpass signal (i-e., Incident optical wave signal), (b) generate, based on the at least one electrical bias signal and the bandpass signal, at least one modulating signal (i.e., the out-going optical wave signal) wherein the electro-optic modulation circuit is configured to modulate the optical carrier by the at least one modulating signal to provide an output optical signal that comprises at least one optical pilot tone (i.e., fa, fa, fc signal) and at least one optical sideband that conveys the information (paragraphs 0092-0095).
Hashimoto does not specifically discloses an optical carrier source that is configured to generate an optical carrier signal having an optical carrier frequency;
Le Taillandier De Gabory from the same field of endeavor, discloses in Fig. 9, the well-known optical system comprises an optical transmitter having an optical carrier source (i.e., laser 410) that is configured to generate an optical carrier signal having an optical carrier frequency (paragraphs 0077-0078).
Before the effective filling date of the claim invention, it would have been obvious to an artisan to include the well-known laser source taught by Le Taillandier De Gabory in the system of Hashimoto.
One of ordinary skill in the art would have been motivated to do that in order to generate the Incident optical wave of Hashimoto.

Regarding claim 6, Hashimoto discloses wherein the bandpass signal is an analog radio frequency bandpass signal (paragraphs 0043-0044).
Regarding claim 8, Hashimoto discloses wherein the manipulator is configured to (a) generate a first modulating signal in response to the bandpass signal, (b) generate a second modulating signal in response to a Hilbert-transformed signal (see Fig. 1; paragraph 0016).
Regarding claim 9, Hashimoto discloses wherein the manipulator is configured to (a) generate the first modulating signal in response to the bandpass signal and to a first direct current (DC) bias signal, and (b) generate the second modulating signal in response to a Hilbert-transformed signal (see Fig. 1; paragraphs 0016, 0018).
Regarding claim 10, Hashimoto discloses wherein the manipulator is configured to (a) generate the first modulating signal in response to the bandpass signal and to a first sinusoidal bias signal, and (b) generate the second modulating signal in response to a Hilbert-transformed signal and to a second sinusoidal bias signal (see Fig. 1; paragraph 0016).
Regarding claim 14, Hashimoto discloses wherein the electro-optical modulator is configured to receive the at least one modulating signal and to output an output optical signal that has an asymmetric spectrum round the optical carrier frequency (see Fig. 3; paragraphs 0028-0031).

Regarding claim 26, Le Taillandier De Gabory discloses the system further comprising a receiver 406 that is configured to receive a representation of the output optical signal and to generate a reconstructed bandpass signal that represents the bandpass signal wherein the received comprises a direct detection circuit for converting the representation of the output optical signal to an electronic signal (see Fig. 9, paragraph 0079).
Regarding claim 27, Le Taillandier De Gabory discloses wherein the direct detection circuit comprises a coherent hybrid circuit 451 that is configured to (a) receive the representation of the output optical signal and a local oscillator signal 450, and to (b) process the representation of the output optical signal and output (i) a first polarization in-phase component of the representation of the output optical signal, (ii) a second polarization in-phase component of the representation of the output optical signal, (iii) a first polarization quadrature component of the representation of the output optical signal,
and (iv) a second polarization quadrature component of the representation of the output optical signal (paragraph 0079).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Kuma U.S. Publication no. 2011/0216810.  Increased capacity communication links with spectrum sharing 

c.	Fujita et al. U.S. Publication no. 2018/0074348.  Optical transmission device and control method therefor

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

 DT 
2/25/2022


 /Dzung D Tran/
 Primary Examiner, Art Unit 2637